Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sebastien Clark on 01 November 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 9: the last line, “bearing.” has been changed to:
--bearing, and
	wherein the bearing housing includes an oil distribution plenum disposed between the housing oil inlet and the axially extending sleeve oil passage.--
Claim 16 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1


Claim 9
a bearing mounting sleeve comprising: an outer sleeve surface engageable with the inner bearing support of the bearing housing; an inner sleeve surface engageable with the forward bearing and the rearward bearing; a forward outlet in a vicinity of the forward bearing connectable in fluid communication with the housing oil inlet; and an axially extending sleeve oil passage connectable in fluid communication with the housing oil inlet, the axially extending sleeve oil passage having a rearward outlet in a vicinity of the rearward bearing, and wherein the bearing housing includes an oil distribution plenum disposed between the housing oil inlet and the axially extending sleeve oil passage.

Claim 13
fluidly connecting a sleeve oil passage extending through the bearing mounting sleeve to the oil inlet of the bearing housing, including fluidly connecting the oil inlet to an oil distribution plenum via a separate coupling conduit, the oil distribution plenum defined radially between the bearing mounting sleeve and the dual bearing support; supplying oil to the first bearing via the oil inlet of the bearing housing to a first outlet in a vicinity of the first bearing; and supplying oil to the second bearing via the sleeve oil passage to a second outlet in a vicinity of the second bearing.

distribution plenum.  None of the plenums of the sleeve act as distribution plenums.  Perego U.S. 4,789,253, on the other hand, does not disclose the bearing housing having an enclosed chamber due to the large opening at 4 in Fig. 1.  Perego also does not disclose axially extending oil passages but rather diagonal ones.  Still further, there would be no motivation to combine the references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALAN B WAITS/Primary Examiner, Art Unit 3656